791 F.2d 164
7 ITRD 2468, 4 Fed. Cir. (T) 85
TODD SHIPYARDS CORPORATION, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 86-692.
United States Court of Appeals,Federal Circuit.
May 22, 1986.

Appealed from:  U.S. Court of International Trade;  Restani, Judge.
Michol O'Connor, Haight, Gardner, Poor and Havens, Houston, Tex., argued, for appellant.  With him on brief, were James J. Sentner, Jr. and Gary L. Blum.
Florence M. Peterson, Commercial Litigation Branch, Dept. of Justice, New York City, argued, for appellee.  With him on brief, were Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Atty. in Charge Intern. Trade Field Office.
Before MARKEY, Chief Judge, and NIES and ARCHER, Circuit Judges.
NIES, Circuit Judge.


1
Todd Shipyards Corporation appeals from the final judgment of the United States Court of International Trade, which granted the United States' motion for summary judgment in 624 F.Supp. 1553.  We affirm.

OPINION

2
We have carefully considered each of Todd's arguments;  however, it has failed to establish any error in the court's holding that the United States Customs Service correctly classified Todd's "Big T" as a "floating dock" under item 696.50 of the Tariff Schedules of the United States.  We affirm on the basis of Judge Restani's opinion.


3
AFFIRMED.